Order entered September 20, 2018




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-18-01066-CR

                        SHARON HENNINGTON TAYLOR, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 203rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F17-20861-P

                                              ORDER
        The judgment in the above appeal states appellant was convicted by a jury who also
assessed punishment. Rule 34.5 of the rules of appellate procedure requires that the clerk’s
record contain, among other items, the trial court’s charge (guilt/innocence and punishment) as
well as the trial court’s certification of appellant’s right to appeal. TEX. R. APP. P. 34.5(a)(4),
(12). The clerk’s record in this appeal, filed September 18, 2018, does not contain (1) the trial
court’s charge to the jury on guilt/innocence, (2) the trial court’s charge to the jury on
punishment, and (3) the trial court’s certification of appellant’s right to appeal under rule 25.2.
        We ORDER the Dallas County District Clerk to file, within TEN DAYS OF THE
DATE OF THIS ORDER, a supplemental clerk’s record containing (1) the trial court’s charge
to the jury on guilt/innocence, (2) the trial court’s charge to the jury on punishment, and (3) the
trial court’s certification of appellant’s right to appeal under rule 25.2.
                                                         /s/    LANA MYERS
                                                                JUSTICE